Citation Nr: 0934014	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to August 
1988.  He also had a period of active duty for training 
(ACDUTRA) from April 12 to July 14, 1992.

In February 1999, the RO declined to reopen the appellant's 
previously denied claim for service connection for diabetes 
mellitus.  He appealed to the Board of Veterans' Appeals 
(Board).

In August 2000, the Board remanded the appellant's case in 
order to afford him a Board hearing at the RO.  He withdrew 
his request for the hearing, and the case was returned to the 
Board in July 2002.

In September 2002, the Board found that new and material 
evidence had been received to reopen the appellant's claim.  
The Board ordered internal development with respect to the 
underlying merits of the claim, and additional evidence was 
received.  However, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in September 2003, the 
Board again remanded the claim.  The case was returned to the 
Board in June 2005, and the appellant testified at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2005.

In November 2005, the Board denied the appellant's claim on 
the merits.  The Board also denied a subsequent motion for 
reconsideration.  The appellant appealed the Board's November 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the parties to the 
appeal filed a joint motion asking the Court to vacate and 
remand the Board's decision.  The Court granted the motion in 
April 2007.  Thereafter, the Board remanded the case for 
additional development in July 2007, April 2008, and January 
2009.  The case is now presented for further appellate 
consideration.


FINDINGS OF FACT

1.  Service connection has not heretofore been established 
for any disability due to disease or injury incurred in or 
aggravated by the appellant's period of ACDUTRA from April 12 
to July 14, 1992.

2.  The appellant's diabetes mellitus is not attributable to 
active service performed from April 1987 to August 1988; it 
pre-existed his period of ACDUTRA from April 12 to July 14, 
1992, and did not increase in severity during that period 
beyond the natural progress of the condition.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1131, 1153, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
established for diabetes mellitus.  He contends that the 
condition was incurred in service, inasmuch as it was first 
diagnosed in 1992, during a period of ACDUTRA.  He says that 
he had no symptoms of the disease prior to the 1992 
diagnosis, and disputes the RO's conclusion that the 
condition pre-existed service.  He argues, however, that even 
if the Board finds that the condition was pre-existing, 
service connection should nevertheless be established on the 
basis of aggravation.  He believes that his diabetes, if it 
pre-existed service, increased in severity during service 
beyond the natural progress of the condition.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the appellant in March 2001, January 2004, February 2005, and 
August 2007, the AOJ informed the appellant of the 
information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner 
in which ratings and effective dates are assigned for awards 
of disability benefits.  Although the totality of the 
required notice was not provided until after his claim was 
initially adjudicated, the claim was subsequently re-
adjudicated in a May 2009 supplemental statement of the case, 
thereby correcting any defect in the timing of the notice.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  All available post-service VA and 
private medical reports have been obtained, as have all 
relevant records in the possession of the Army Review Boards 
Agency (ARBA).  In addition, three VA medical opinions have 
been procured with respect to the matter of the onset and 
etiology of his diabetes.  Inasmuch as those examiners 
reviewed the claims file and provided support for their 
conclusions, the Board finds the opinions adequate.

VA has been unable to obtain records of any narrative that 
may have accompanied a November 1992 form completed by a 
Medical Evaluation Board (MEB).  See discussion, Part II, 
infra.  VA has also been unable to procure a complete copy of 
all records considered and prepared by the Physical 
Evaluation Board (PEB) to which the appellant was 
subsequently referred.  Id.  Multiple attempts have been made 
to procure those records, together with any other additional 
service treatment records that might exist.  The most recent 
response from the National Personnel Records Center, dated in 
April 2009, indicates, in effect, that all available records 
have been provided.  Under the circumstances, it is the 
Board's conclusion that further efforts to obtain the records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  
Accordingly, and because the appellant has not adequately 
identified and/or provided releases for any other evidence 
that exists and can be procured, no further development 
action is required.

II.  The Merits of the Appellant's Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability pre-existed service and was 
aggravated thereby.  Id.

Under applicable law, the term "in line of duty" is defined 
as "an injury or disease incurred or aggravated during a 
period of active military, naval, or air service unless such 
injury or disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs."  38 C.F.R. 
§ 3.1(m) (2008).  A service department finding that injury, 
disease, or death occurred in line of duty is binding on VA 
unless it is patently inconsistent with the laws VA 
administers.  Id.

If a wartime claimant qualifies for status as a "veteran" 
with respect to a particular period of service, he is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for that period of service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption can be rebutted only by 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by service.  Id.

Similarly, if a wartime claimant qualifies for status as a 
"veteran" with respect to a particular period of service, 
and it is shown that a pre-existing disability underwent an 
increase in severity during that service, the disability is 
presumed to have been aggravated by service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the increase was due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for certain diseases and disabilities 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.307(a) (2008).  Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Consequently, such a claimant can establish 
service connection for a disability only if the evidence is 
in equipoise or weighs in favor of the claimant insofar as it 
shows either that the disability was incurred in service, or 
that it pre-existed service and increased in severity during 
service beyond the natural progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2008); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a 
claimant has established status as a "veteran" for purposes 
of other periods of service (e.g., a prior or subsequent 
period of active duty) does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

In the present case, the evidence of record shows that the 
appellant's claim is premised on a period of ACDUTRA from 
April 12 to July 14, 1992.  It is clear from the record that 
service connection has not heretofore been established for 
any disability due to disease or injury incurred in or 
aggravated by that period of ACDUTRA.  Therefore, he does not 
qualify for status as a "veteran" for purposes of his 
current claim.  Accordingly, as noted above, in order for his 
claim to be granted, the evidence must be in equipoise or 
weigh in favor of a finding either that his diabetes was 
incurred in service, or that diabetes increased in severity 
during service beyond the natural progress of the condition.

In this regard, the Board notes that the appellant's service 
treatment records dated through June 1989 are completely 
negative for any indications or suggestions of diabetes.  On 
April 12, 1992, he entered a period of ACDUTRA for purposes 
of attending an Officer Basic Course.  Three days later, when 
he was examined for ACDUTRA, he was found to have sugar in 
his urine and elevated fasting glucose levels.  A diagnosis 
of diabetes mellitus was recorded, and treatment with oral 
agents was initiated.  His diabetes was described as "new 
onset."  On May 7, 1992, he reported that he had not felt 
any symptoms of diabetes, and indicated that he felt pretty 
healthy other than having some weakness after physical 
training.

On May 14, 1992, it was noted that the appellant was a 
"newly discovered diabetic," that he had just entered onto 
duty, and that he was "prior military" with no known 
history of diabetes.  It was also noted that he was not fit 
for duty.  A MEB proceeding was initiated on May 26, pursuant 
to Army Regulation 40-501, chap. 3-11(d).  He received 
diabetes education that same day.  He reported that he had 
generally been well.  The clinical assessment was that he had 
"new onset [diabetes mellitus]."

On June 3, 1992, the appellant reported for emergency 
treatment with complaints of lightheadedness and lack of 
energy.  His temperature was 99.2, and examination revealed a 
slight abnormality of the ears, bilaterally.  The diagnostic 
assessment was that he had non-insulin dependent diabetes 
mellitus (NIDDM) and questionable otitis.  On June 9, he 
reported that he had not been feeling great and that he 
occasionally saw black spots.  He was started on insulin 
around June 12.  On June 22, he was seen for insulin 
adjustment.  He reported increased hunger, a weight gain of 
three pounds, and headaches two to three times per week that 
were relieved with aspirin (ASA).  On June 25, it was noted 
that he was feeling better.  He was discharged from ACDUTRA 
on July 14.  The narrative reason for his separation was 
"Completion of Period of [ACDUTRA]."

Since the time of the appellant's release from ACDUTRA in 
July 1992, several pieces of medical evidence have been 
obtained that speak to the matter of the onset and etiology 
of his diabetes.  This evidence consists of (1) a form 
completed by an MEB, dated in November 1992; (2) a form 
completed by an informal PEB, dated in February 1993; (3) 
records received from ARBA; (4) statements from the 
appellant's private physician, Ronald Hartman, M.D., dated in 
January 1997 and March 2001; (5) statements from another 
private physician, Dr. Escalante, dated in January 2001,  
December 2001, January 2002, September 2005, and November 
2007; (6) a statement from a private physician's assistant, 
Kenneth J. Reed, dated in February 2005; and (7) VA medical 
opinions dated in August 2001, December 2002, and December 
2007.  The appellant has also submitted various articles 
pertaining to diabetes, as well as lay statements from 
several individuals who essentially attest to the fact that 
he was in good health prior to his diagnosis in 1992.

The form completed by the MEB, dated in November 1992, 
indicates that the "approximate date of origin" of the 
appellant's diabetes was May 26, 1992.  Boxes are checked 
which indicate that the condition was "incurred while 
entitled to base pay," and did not exist prior to service.  
The form also indicates that the condition was not 
permanently aggravated by service.

The February 1993 form completed by the informal PEB 
indicates that the appellant's diabetes was "incurred or 
aggravated" while entitled to basic pay, that it was 
incurred in the line of duty in "the time of national 
emergency on or after 14 SEP 78 ([i]ncurred or aggravated)," 
and that it was the "[p]roximate result of performing 
duty."  The form shows that the informal PEB concluded that 
the condition prevented satisfactory performance of duty in 
the appellant's grade and specialties, and that he should be 
separated with severance pay.

The records received from ARBA show that the February 1993 
informal PEB findings were never finalized "because the 
board members questioned whether [the appellant's] condition 
had [existed prior to service] or not."  The records 
indicate that the appellant was advised to appear before a 
formal PEB.  Thereafter, in March 1993, the formal PEB 
concluded that his disability had existed prior to service 
and recommended that he be separated without benefits.  The 
appellant filed a rebuttal, but in April 1993 the PEB found 
no basis for a change in its action and reaffirmed its 
findings.

According to the records from ARBA, the appellant filed an 
Application for the Correction of Military Record in February 
1994.  He asserted that an "error exists in the PEB's 
finding that my condition (diabetes) was pre-existing."  
Subsequently, the U.S. Army Physical Disability Agency at 
Walter Reed Army Medical Center prepared an advisory opinion 
for ARBA to the effect that the PEB finding was consistent 
with well-established medical principles and supported by 
substantial evidence.  The application for correction was 
denied.

In January 1997, Dr. Hartman stated as follows:

I have reviewed [the appellant's] Army records.  
There is no evidence that [the appellant] had 
diabetes before April or May 1992.  He first went 
into the Army back in the 1980s, I think he said 
1987, so it appears that the diabetes was not a 
pre-existing condition.

Similarly, in March 2001, Dr. Hartman stated:

I have reviewed [the appellant's] Army medical 
records.  There is no evidence that he had 
diabetes before April 1992; therefore, his 
diabetes was not a pre-existing condition.  Urine 
sugars were negative in May 1988 while in the Army 
and also in June 1989.

The earliest opinion from Dr. Escalante, dated in January 
2001, provides, in pertinent part, that:

I have reviewed the patient's medical records from 
the Army.  I have reviewed medical records from 
June 1987 and subsequently June 1989 for evidence 
of diabetes mellitus prior to this date.  At that 
time the patient had urinalysis which was negative 
for blood sugar.  Certainly there is no evidence 
that he had diabetes mellitus before this time.  
Subsequently had repeat analysis in 4/1992 for the 
first time, I noted in his records he had 4+ sugar 
in the urine and subsequently the lab showed a 
glucose of 251, repeat fasting blood sugar 257 and 
at that time established the diagnosis of diabetes 
mellitus.  Subsequently the patient was treated 
with oral agents and because the blood sugars were 
elevated he was recommended for admission on 
6/9/92 and at that time the patient was started on 
Insulin which he has been taking since that time.  
This certainly dates the onset of diabetes 
mellitus by the documentation provided to 1992 . . 
. 

In August 2001, a VA examiner reviewed the appellant's claims 
file for purposes of offering an opinion as to the onset of 
his diabetes.  The examiner stated, in part:

On review of his file, it is clear that the 
patient was unaware of the diagnosis of diabetes 
until the time of his induction physical on 4-15-
92.  The question that we are being asked is 
whether or not his diabetes developed or could 
have developed during those two days of military 
service [between April 12 and April 15, 1992].  I 
have reviewed the letter from his Endocrinologist 
Dr. Escalante written on 01-02-01.  He concludes, 
as I do, that upon review of these records, there 
is no evidence that the patient had diabetes prior 
to 1992.  Dr. Escalante then concluded that this 
certainly dates the onset of his diabetes mellitus 
by the documented documentation provided to 1992.  
However, as noted previou[sl]y there is a notable 
medical gap from 1988-1992 during which time the 
c-file has no data.

Diabetes mellitus is well[]known to be a disorder 
with an insidious onset, taking many months to 
years to actually present itself clinically with 
either symptoms or as with this patient to have 
glycosuria and hyperglycemia.  The rationale 
described in the pathogenesis of insulin-dependent 
diabetes mellitus is well[]written in an article 
in the New England Journal of Medicine, Volume 
331:1428, 1994.  This article by Atkinson along 
with many others clearly delineates that diabetes 
mellitus has its onset over months to years and 
does not develop in a period of hours to day.  
Only in instances where the entire pancreas is 
removed such as in a pancreatectomy or in a severe 
case of pancreatitis is there a rapid onset of 
clinical diabetes.  Thus, it would be my opinion 
that given the nature of diabetes mellitus and the 
pathogenesis thereof, that it would be unlikely to 
have originated between 04-12-92 and the actual 
induction physical of 04-15-92.

In a December 2001 clinical record, Dr. Escalante commented 
on the August 2001 opinion from the VA examiner.  Dr. 
Escalante stated, in part:

I have . . . read some of [the appellant's] paper 
work from [the] VA hospital.  Noted very nicely 
reviewed by [the VA examiner] and some reference 
given to New England Journal of Medicine[] . . . 
which states that diabetes has a very gradual 
onset and many patient[]s go undiagnosed with 
diabetes mellitus for many years.  Certainly from 
the medical perspective we do not argue this 
point since we have 5 million Americans that have 
diabetes and do not know they have diabetes 
mellitus and some of them have already suffered 
complications of the diabetes even without them 
knowing they have diabetes mellitus.  From the 
legal perspective they can only be called 
diabetic individuals . . . at the time they are 
diagnosed even though they might have had the 
onset many years before and certainly I believe 
this is the issue on this legal matter.  
Medically speaking we understand that it might 
develop gradually but legally speaking he only 
carries a diagnosis of diabetes mellitus at the 
time of diagnosis.

Dr. Escalante made similar observations in a statement dated 
in January 2002.  He stated that he agreed with the August 
2001 VA examiner's opinion to the effect that Type II 
diabetes does not develop acutely but is an insidious disease 
of slow onset.  He stated, however, that "legally speaking 
you are consider[ed] to have [d]iabetes . . . only when you 
are diagnosed by a health practitioner."

In December 2002, an opinion was obtained from another VA 
examiner as to whether there was an increase in disability 
associated with the appellant's diabetes during the period of 
service from April to July 1992 and, if so, whether such 
increase was due to the natural progress of the disease.  
After examining the appellant and reviewing the claims file, 
the examiner opined, in part, that:

On[set] of disease is difficult to determine as 
the disorder was diagnosed in April of 1992, when 
he underwent his enlistment physical . . . .  
During [his tour of ACDUTRA], he was not able to 
be controlled with oral agent therapy and was 
placed on insulin.  It is difficult to verify that 
his condition worsened during his short period of 
active duty in 1992.  According to his records, he 
was never controlled with oral agent therapy and 
was therefore placed on insulin.  He had a 
significant degree of insulin deficiency with the 
onset of his disease during those months preceding 
1992.  Again, the actual onset of his disease is 
impossible to determine.  It is doubtful that 
there is an increase of disability associated with 
his short period of active duty from April through 
July of 1992.

In February 2005, Kenneth J. Reed, a physician's assistant, 
stated as follows:

[The appellant] was examined in my office on 
1/20/05.  I recently reviewed his medical records 
from Dr. Ronald Hartman and Dr. David Escalante.  
I cannot find any evidence that his diabetes was 
pre-existing prior to April 1992.

Later, in an office note dated in September 2005, Dr. 
Escalante wrote, in part, as follows:

[The appellant] has been diagnosed with diabetes 
mellitus while he was in the Armed Forces serving.  
This was back in 1992.  Noted that sometimes 
diabetes precedes in terms of symptoms before the 
diagnosis but he was officially diagnosed in that 
particular year.

Later, in a November 2007 clinical record, Dr. Escalante made 
a statement to the effect that he remained supportive of the 
appellant's VA claim.

In December 2007, an opinion was obtained from another VA 
examiner as to the onset and etiology of the appellant's 
diabetes.  After examining the appellant and reviewing the 
claims file, the examiner opined, in part, that:

I am in agreement with the [VA] examination dated 
[in August 2001] regarding [the appellant's] 
diabetes . . . .  It is highly, extremely 
unlikely, that his diabetes began when he joined 
for active duty service.  As noted by [the August 
2001 VA examiner], only in cases of severe 
pancreatitis, or trauma or removal of the pancreas 
would cause a sudden onset of diabetes.

It appears that [the appellant's] diabetes was 
diagnosed at the time of his induction physical 
examination into active duty on [April 15, 1992].  
He was noted to have a blood sugar level of 251 as 
well as glycosuria.  At this time he was initiated 
on Micronase 5mg (which was later increased to 
20mg [max dose]) on [May 15, 1992], a sulfonurea, 
which works by inducing the pancreas to increase 
production of insulin.  This was continued with 
not good control of FSBS.  It was decided then he 
was to be initiated on insulin [in June 1992].  
This did show some improvement of sugar control 
over the next month.  Since he was requiring 
insulin injections twice daily, he was unable to 
continue as an active duty soldier.  He was 
released from active service in July 1992.

Diabetes type II is known to have an insidious 
onset but can be severe even at the outset. . . .

In [the appellant's] particular situation it is 
difficult to pinpoint exactly when his diabetes 
"truly" began.  It is also difficult to state in 
hindsight that he needed to be on insulin at that 
point in time.  A two drug regimen could have been 
implemented, with the addition of a medication 
that increases the body's sensitivity to insulin 
to supplement the Micronase he was taking (which 
increases insulin secretion).  This may have given 
him good control of his blood sugar before insulin 
was initiated.  It is also difficult to state that 
his active duty caused his diabetes to progress 
more quickly than if he had not been in the 
service.  By examination of his records, he was in 
camp in the [U.S.], and was not exposed to any 
chemicals, drugs, or other environmental 
conditions which would cause his pancreas to 
suddenly [q]uit working.  He did not develop 
severe pancreatitis or other trauma to the 
pancreas to stop it from functioning.  It is my 
opinion that his diabetes was not permanently 
aggravated beyond its normal progression due to 
action, circumstance, or environmental situation 
during his active duty service.

The Board has reviewed all of the foregoing opinion evidence, 
along with everything else in the appellant's claims file, 
and finds that the greater weight of the evidence 
demonstrates that his diabetes is not attributable to his 
1987-1988 period of active duty, but nevertheless pre-existed 
the period of ACDUTRA that began on April 12, 1992.  After 
having reviewed the various opinions on the matter, the Board 
finds that the VA opinions obtained in August 2001 and 
December 2007 the most probative.  Those opinions were based 
on a review of the appellant's claims file, including the 
prior statements by Dr. Escalante, and contain complete and 
well-supported rationales for the conclusions that were 
offered, including a discussion of the insidious nature of 
the disease.  The opinions are consistent with articles 
submitted by the appellant, to the effect that diabetes is 
often asymptomatic in its early stages and can remain 
undiagnosed for many years in the absence of clinical 
complications.  The opinions are also consistent with VA 
regulations which recognize diabetes as a disease of 
insidious onset.  See, e.g., 38 C.F.R. §§ 3.307, 3.309 (2008) 
(allowing service connection to be established for diabetes 
mellitus where the disease is manifested to a compensable 
degree during the one-year period following separation from 
service).  By contrast, the opinions from by Drs. Hartman and 
Escalante and Kenneth Reed focus only on the fact that there 
is no "evidence," or actual documentation, of the disease 
prior to April 1992, and contain no substantive discussion as 
to the medical likelihood that the disease-though 
undocumented-actually had its onset prior to that date.

The Board acknowledges that the MEB concluded in November 
1992 that the appellant's diabetes did not exist prior to 
service.  Notably, however, the MEB also concluded that the 
approximate date of origin of the disease was May 26, 1992.  
Clearly, that date was selected in error, inasmuch as the 
appellant's service records demonstrate that diabetes was 
diagnosed more than a month earlier, on April 15, 1992.  
Whether the MEB made the error because it did not have access 
to all of the appellant's records at the time, or for some 
other reason, is not clear.  Nevertheless, it negatively 
impacts on the probative value of the report, including the 
further conclusion-presumably based on an approximate date 
of onset of May 26, 1992-that the disorder did not exist 
prior to service.  Consequently, and given the service 
department's subsequent, final PEB determination that the 
appellant's diabetes did exist prior to service, the Board is 
not bound by the MEB's conclusions as to line of duty.  
38 C.F.R. § 3.1(m).

The Board also acknowledges that the VA examiner in December 
2002 indicated that it was "impossible" to determine the 
actual onset of the appellant's disease.  The appellant has 
relied on this statement to support his position that there 
is a reasonable doubt as to whether his disease existed prior 
to service.  Placed in context, however, it seems rather 
clear that the examiner did not intend to suggest that the 
appellant's disease may have had its onset in service.  In 
his report, the examiner indicated, in part, that it was 
doubtful that the appellant's disease underwent an increase 
in disability during his period of service in 1992.  A 
necessary predicate of such an opinion is a supposition that 
the disease pre-existed service.  Thus, it appears that what 
the examiner intended to communicate when he stated that it 
was "impossible" to determine the actual onset of the 
disease was that, although the appellant's diabetes pre-
existed service, it was not possible to precisely identify 
the date of pre-service onset.  Viewed in this manner, the 
examiner's statements provide no support for the appellant's 
claim that his diabetes had its onset in service.  
Consequently, for all these reasons, the Board finds that the 
preponderance of the evidence is against his claim for 
service connection on the basis of service incurrence.

Turning to the matter of whether the appellant's pre-existing 
disease was aggravated by service, the Board notes that the 
only medical professionals who have spoken to that question 
are the VA physicians who examined the appellant in December 
2002 and December 2007.  As noted above, those examiners both 
concluded, in effect, that itwas unlikely that the 
appellant's disability increased in severity during service 
beyond the natural progress of the condition.  Given that 
those opinions are uncontradicted by other medical opinion 
evidence of record, the Board finds that the preponderance of 
the evidence is also against the appellant's claim for 
service connection on the basis of aggravation.  The appeal 
is denied.


ORDER

The claim for service connection for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


